                                   Case 3:18-cv-00005-WHO Document 57 Filed 03/25/19 Page 1 of 4


                             1   LARIVIERE, GRUBMAN PC                    DAVIS WRIGHT TREMAINE LLP
                                 Scott J. Allen (SBN 178925)              Stuart R. Dunwoody (WSBA #13948)
                             2   sjallenlaw@gmail.com                     (pro hac vice)
                                 Christopher R. McElwain (SBN 289132)     stuartdunwoody@dwt.com
                             3                                            Benjamin J. Byer (WSBA #38206) (pro hac vice)
                                 chris@knowmad.law
                             4   200 Sky Park Road                        benbyer@dwt.com
                                 Monterey, CA 93942-3140                  Xiang Li (SBN 291587)
                             5   Telephone: 831-649-8800                  xiangli@dwt.com
                                 Facsimile: 831-649-8835                  1201 Third Avenue, Suite 2200
                             6                                            Seattle, Washington, 98101-3045
                                                                          Telephone: 206-622-3150
                             7                                            Facsimile: 206-757-7700
                                 JRG ATTORNEYS AT LAW
                             8   David W. Balch (SBN 226519)
                                 david@jrgattorneys.com                   DAVIS WRIGHT TREMAINE LLP
                             9   318 Cayuga Street                        Sanjay Nangia (SBN 264986)
                                 Salinas, CA 93901                        sanjaynangia@dwt.com
                            10                                            505 Montgomery Street, Suite 800
                                 Telephone: 831-754-2444
                                 Facsimile: 831-269-7089                  San Francisco, California 94111-6533
                            11
DAVIS WRIGHT TREMAINE LLP




                                                                          Telephone: 415-276-6500
                                 Attorneys for Plaintiff                  Facsimile: 415-276-6599
                            12
                                 PRIMUS GROUP, INC.
                            13                                            Attorneys for Defendant
                                                                          INSTITUTE FOR ENVIRONMENTAL HEALTH,
                            14                                            INC.
                            15

                            16
                                                            UNITED STATES DISTRICT COURT
                            17
                                                           NORTHERN DISTRICT OF CALIFORNIA
                            18

                            19   PRIMUS GROUP, INC.,                         Case No. 3:18-cv-00005-WHO

                            20               Plaintiff,
                                                                             Judge:        Hon. William H. Orrick
                            21        v.
                                                                             Trial Date:   November 4, 2019
                            22   INSTITUTE FOR ENVIRONMENTAL
                                 HEALTH, INC.,                               STIPULATION AND ORDER
                            23                                               AMENDING CASE MANAGEMENT
                                             Defendant.                      SCHEDULING ORDER
                            24

                            25

                            26
                            27

                            28

                                 STIPULATION AND ORDER AMENDING CASE SCHEDULE
                                 Case No. 3:18-cv-00005-WHO
                                 4852-7002-9690v.1 0066090-000062
                                    Case 3:18-cv-00005-WHO Document 57 Filed 03/25/19 Page 2 of 4


                             1             Pursuant to Civil Local Rules 6-2(a) and 7-12, and Fed. R. Civ. P. 16(b)(4), the parties,
                             2   through their respective counsel of record, submit the following stipulation and proposed order:
                             3             1.     On March 4, 2019, IEH served Primus a notice of 30(b)(6) deposition of Primus
                             4   on March 26, 2019. Due to prior commitments, Primus’s lead counsel is not available to attend
                             5   the deposition until the following week, the week of April 1, 2019. The parties has thus agreed
                             6   to move the deposition date to April 3 and 4.
                             7             2.     The case schedule sets opening expert disclosures due April 5.
                             8             3.     To avoid the need to supplement opening expert disclosures following the
                             9   30(b)(6) deposition, the parties have agreed to move the opening disclosures deadline one week,
                            10   to April 12, and to move the deadline for rebuttal expert witnesses disclosures a corresponding
                            11   one week, from May 10 to May 17
DAVIS WRIGHT TREMAINE LLP




                            12             4.     The parties’ sole previous requests for adjustment to the case deadlines responded
                            13   to the October 24, 2018, change in the Markman hearing date. See Dkt. 47 at ¶ 2.
                            14             The parties have conferred and agree and stipulate, subject to the Court’s approval, to the
                            15   following adjustments to the case schedule:
                            16
                                                      Event                       Current Deadline          Proposed Deadline
                            17
                                   Last day to designate expert witnesses       April 5, 2019             April 12, 2019
                            18     (FRCP 26(a)(2)(A)-(C))
                            19     Last day to designate rebuttal expert        May 10, 2019              May 17, 2019
                                   witnesses (FRCP 26(a)(2)(D)(ii))
                            20
                                   Close of fact and expert discovery           June 7, 2019              No Change
                            21
                                   Deadline for filing dispositive motions      June 5, 2019              No Change
                            22
                                   Deadline for opposition briefs               June 19, 2019             No Change
                            23     Deadline for reply briefs                    June 26, 2019             No Change
                            24     Last day to hear dispositive motions         July 10, 2019             No Change
                            25     Final pretrial conference                    October 7, 2019           No Change
                                   Trial                                        November 4, 2019          No Change
                            26
                            27
                                           IT IS SO STIPULATED.
                            28
                                                                        1
                                 STIPULATION AND ORDER AMENDING CASE SCHEDULE
                                 Case No. 18-cv-00005-WHO
                                 4852-7002-9690v.1 0066090-000062
                                   Case 3:18-cv-00005-WHO Document 57 Filed 03/25/19 Page 3 of 4


                             1
                                 Dated: March 22, 2019                  LARIVIERE, GRUBMAN PC
                             2

                             3                                          By:/s/ Scott J. Allen
                                                                           Scott J. Allen
                             4                                             Christopher R. McElwain
                                                                           David W. Balch
                             5
                                                                        Attorneys for Plaintiff Primus Group, Inc.
                             6

                             7
                                 Dated: March 22, 2019                  DAVIS WRIGHT TREMAINE LLP
                             8
                                                                        By:/s/ Benjamin J. Byer
                             9                                             Stuart R. Dunwoody
                                                                           Benjamin J. Byer
                            10
                                                                           Xiang Li
                            11                                             Sanjay Nangia
DAVIS WRIGHT TREMAINE LLP




                            12                                          Attorneys for Defendant Institute for
                                                                        Environmental Health, Inc.
                            13

                            14                                      ORDER
                            15        PURSUANT TO STIPULATION, IT IS SO ORDERED.
                            16

                            17
                                 DATED:March 25, 2019
                            18                                          HONORABLE WILLIAM H. ORRICK
                                                                        UNITED STATES DISTRICT JUDGE
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
                                                                        2
                                 STIPULATION AND ORDER AMENDING CASE SCHEDULE
                                 Case No. 18-cv-00005-WHO
                                 4852-7002-9690v.1 0066090-000062
                                    Case 3:18-cv-00005-WHO Document 57 Filed 03/25/19 Page 4 of 4


                             1                                     ATTESTATION OF FILER
                             2          The undersigned hereby attests that concurrence in the filing of the attached document
                             3   has been obtained from each of the other Signatories.
                             4          Dated this 22nd day of March, 2019.
                             5
                                                                              /s/ Benjamin J. Byer
                             6                                                        Benjamin J. Byer
                             7

                             8

                             9
                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
                                                                        3
                                 STIPULATION AND ORDER AMENDING CASE SCHEDULE
                                 Case No. 18-cv-00005-WHO
                                 4852-7002-9690v.1 0066090-000062
